 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1272 
 
AN ACT 
To provide for the use and distribution of the funds awarded to the Minnesota Chippewa Tribe, et al., by the United States Court of Federal Claims in Docket Numbers 19 and 188, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Minnesota Chippewa Tribe Judgment Fund Distribution Act of 2012.  
2.FindingsCongress finds the following: 
(1)On January 22, 1948, the Minnesota Chippewa Tribe, representing all Chippewa bands in Minnesota except the Red Lake Band, filed a claim before the Indian Claims Commission in Docket No. 19 for an accounting of all funds received and expended pursuant to the Act of January 14, 1889, 25 Stat. 642, and amendatory acts (hereinafter referred to as the Nelson Act).  
(2)On August 2, 1951, the Minnesota Chippewa Tribe, representing all Chippewa bands in Minnesota except the Red Lake Band, filed a number of claims before the Indian Claims Commission in Docket No. 188 for an accounting of the Government’s obligation to each of the member bands of the Minnesota Chippewa Tribe under various statutes and treaties that are not covered by the Nelson Act of January 14, 1889.  
(3)On May 17, 1999, a Joint Motion for Findings in Aid of Settlement of the claims in Docket No. 19 and 188 was filed before the Court.  
(4)The terms of the settlement were approved by the Court and the final judgment was entered on May 26, 1999.  
(5)On June 22, 1999, $20,000,000 was transferred to the Department of the Interior and deposited into a trust fund account established for the beneficiaries of the funds awarded in Docket No. 19 and 188.  
(6)Pursuant to the Indian Tribal Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et seq.), Congress must act to authorize the use or distribution of the judgment funds.  
(7)On October 1, 2009, the Minnesota Chippewa Tribal Executive Committee passed Resolution 146–09, approving a plan to distribute the judgment funds and requesting that the United States Congress act to distribute the judgment funds in the manner described by the plan.  
3.DefinitionsFor the purpose of this Act: 
(1)Available fundsThe term available funds means the funds awarded to the Minnesota Chippewa Tribe and interest earned and received on those funds, less the funds used for payments authorized under section 4.  
(2)BandsThe term Bands means the Bois Forte Band, Fond du Lac Band, Grand Portage Band, Leech Lake Band, Mille Lacs Band, and White Earth Band.  
(3)Judgment fundsThe term judgment funds means the funds awarded on May 26, 1999, to the Minnesota Chippewa Tribe by the Court of Federal Claims in Docket No. 19 and 188.  
(4)Minnesota Chippewa tribeThe term Minnesota Chippewa Tribe means the Minnesota Chippewa Tribe, Minnesota, composed of the Bois Forte Band, Fond du Lac Band, Grand Portage Band, Leech Lake Band, Mille Lacs Band, and White Earth Band. It does not include Red Lake Band of Chippewa Indians, Minnesota.  
(5)SecretaryThe term Secretary means the Secretary of the Interior.  
4.Loan reimbursements to Minnesota Chippewa Tribe 
(a)In generalThe Secretary is authorized to reimburse the Minnesota Chippewa Tribe the amount of funds, plus interest earned to the date of reimbursement, that the Minnesota Chippewa Tribe contributed for payment of attorneys’ fees and litigation expenses associated with the litigation of Docket No. 19 and 188 before the U.S. Court of Federal Claims and the distribution of judgment funds.  
(b)ClaimsThe Minnesota Chippewa Tribe’s claim for reimbursement of funds expended shall be— 
(1)presented to the Secretary not later than 90 days after the date of enactment of this Act;  
(2)certified by the Minnesota Chippewa Tribe as being unreimbursed to the Minnesota Chippewa Tribe from other funding sources;  
(3)paid with interest calculated at the rate of 6.0 percent per annum, simple interest, from the date the funds were expended to the date the funds are reimbursed to the Minnesota Chippewa Tribe; and  
(4)paid from the judgment funds prior to the division of the funds under section 5.  
5.Division of judgment funds 
(a)Membership rollsNot later than 90 days after the date of the enactment of this Act, the Minnesota Chippewa Tribe shall submit to the Secretary updated membership rolls for each Band, which shall include all enrolled members the date of the enactment of this Act.  
(b)DivisionsAfter all funds have been reimbursed under section 4, and the membership rolls have been updated under subsection (a), the Secretary shall— 
(1)set aside for each Band a portion of the available judgment funds equivalent to $300 for each member enrolled within each Band; and  
(2)after the funds are set aside in accordance with paragraph (1), divide 100 percent of the remaining funds into equal shares for each Band.  
(c)Separate accountsThe Secretary shall— 
(1)deposit all funds described in subsection (b)(1) into a Per Capita account for each Band; and  
(2)deposit all funds described in subsection (b)(2) into an Equal Shares account for each Band.  
(d)Withdrawal of fundsAfter the Secretary deposits the available funds into the accounts described in subsection (c), a Band may withdraw all or part of the monies in its account.  
(e)Disbursement of per capita paymentsAll funds described in subsection (b)(1) shall be used by each Band only for the purposes of distributing one $300 payment to each individual member of the Band. Each Band may— 
(1)distribute the $300 payment to the parents or legal guardians on behalf of each dependent Band member instead of distributing such $300 payment to the dependent Band member; or  
(2)deposit into a trust account the $300 payment to each dependent Band member for the benefit of such dependent Band member, to be distributed under the terms of such trust.  
(f)Distribution of unclaimed paymentsOne year after the funds described in subsection (b)(1) are made available to the Bands, all unclaimed payments described in subsection (e) shall be returned to the Secretary, who shall divide these funds into equal shares for each Band, and deposit the divided shares into the accounts described in subsection (c)(2) for the use of each Band.  
(g)LiabilityIf a Band exercises the right to withdraw monies from its accounts, the Secretary shall not retain liability for the expenditure or investment of the monies after each withdrawal.  
6.General provisions 
(a)Previous obligationsFunds disbursed under this Act shall not be liable for the payment of previously contracted obligations of any recipient as provided in Public Law 98–64 (25 U.S.C. 117b(a)).  
(b)Indian judgment funds distribution actAll funds distributed under this Act are subject to the provisions in the Indian Judgment Funds Distribution Act (25 U.S.C. 1407).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
